

117 HR 4397 IH: Department of Defense Burn Pits Health Provider Training Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4397IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Ruiz (for himself, Ms. Slotkin, Mr. Bilirakis, Mr. Welch, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide medical providers of the Department of Defense mandatory training with respect to the potential health effects of burn pits.1.Short titleThis Act may be cited as the Department of Defense Burn Pits Health Provider Training Act. 2.Mandatory training on health effects of burn pitsThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of burn pits.